Citation Nr: 1146161	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  05-34 820	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to August 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In both January 2009 and May 2011 the Board remanded the Veteran's claim for further development.  The development requested in those remands has been completed to the extent possible, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The Veteran has repeatedly failed to appear for scheduled VA examination regarding his claim for an increased rating for his service-connected left knee disorder and has not established "good cause" which would excuse the refusal to report for those examinations.  



CONCLUSION OF LAW

The claim for a rating in excess of 20 percent for the Veteran's service-connected left knee disorder is denied as a matter of law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.655 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated December 2003, July 2005 and February 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, the Board notes that the U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As noted below, the law is dispositive in this case.  Other than the issue of a sufficient VA examination, which is addressed below, the record does not indicate any additional evidence that is necessary for a fair adjudication of the claim.  Accordingly, the Board will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 20 percent for his service-connected left knee disorder.  Essentially, the Veteran contends that the evaluation he has received for that condition does not accurately reflect its severity.  

The Veteran first claimed entitlement to service connection for a left knee disorder in May 1989.  Entitlement to service connection was granted in a February 1990 rating decision, and a 20 percent disability rating was assigned.  This rating has been affirmed in several subsequent rating decision, most recently in April 2004.  Following the issuance of that rating decision the Veteran submitted a Notice of Disagreement (NOD) in May 2004.  The RO issued a Statement of the Case (SOC) in September 2005 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2005.  

The Veteran's claim first came before the Board in January 2009, at which time the Board remanded the claim for further development.  Specifically, the Board determined that a VA examination was necessary to properly rate the Veteran's service-connected left knee disorder.  The Veteran was scheduled for a VA examination in May 2009, but he did not report.  The RO/AMC received an August 2009 statement from the Veteran's representative indicating that the Veteran was willing and able to report for a VA examination.  The representative noted that the Veteran is a truck driver and does not always receive his mail in a timely manner.  The Veteran requested that his VA examination be rescheduled and that he be contacted by telephone at a number he provided therein.  In a September 2009 Report of Contact an official from the RO/AMC indicated that he had called the Veteran and left a message, but that the Veteran did not return the phone call and did not report for his scheduled examination.

In an April 2011 statement the Veteran's representative again stated that the Veteran works as a long-haul truck driver and is frequently away from home for extended periods of time.  The representative also stated that there was a mis-transcription of the contact number the Veteran provided.  

Based on those contentions, in May 2011, the Board again remanded the Veteran's claim, ordering that the Veteran's correct contact information be obtained and that he be contact at the telephone number therein obtained, for the purposes of scheduling him for the required VA examination.  The Board also cautioned the Veteran concerning his responsibility to cooperate with VA in this matter.  Specifically, the Board noted that failure to report for the required VA examination may result in denial of his increasing rating claim under 38 C.F.R. § 3.655.

The RO/AMC obtained the Veteran's correct contact information and scheduled him for a VA examination in June 2011.  The Veteran failed to report for that examination.  The Veteran was scheduled for another VA examination in July 2011.  The Veteran also failed to report for that examination.  

Internal correspondence from July 2011 indicates that a physician at the Oscar G. Johnson VA Medical Center talked to the Veteran by telephone on July 19, 2011.  The Veteran advised that he would be able to attend a VA examination if it was scheduled for August 29th or August 30th.  An examination was so scheduled, but the Veteran again failed to report.  The Veteran has not presented any reason for his failure to report for the scheduled VA examination.  While some treatment records were also obtained, they do not contain adequate information to permit adjudication of the issue on appeal.  

As noted in the Board's remand from May 2011, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Under VA regulations, it is incumbent upon a claimant to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with a claim for increase the claim shall be denied.  Id.  More specifically, the Board observes that the United States Court of Appeals for Veteran's Claims (Court) has recently indicated that upon a finding that a veteran has not demonstrated good cause for failing to report for his schedule VA examination the Board should deny a claim under 38 C.F.R. § 3.655 rather than adjudicate it on the merits.  Kyhn v. Shinseki, No. 07-2349 at 10 (Jan. 18, 2011).

In this case, the Veteran's claim for a rating in excess of 20 percent for his service-connected left knee disorder may clearly be categorized as a "claim for increase."  See id.  Moreover, no adequate explanation has been offered for the Veteran's failure to report and there is no evidence on file demonstrating that the Veteran had good cause for his failure to report.  The Board and the RO/AMC have made repeated efforts to schedule the Veteran for the required VA examination, going so far as to have a physician from the VA Medical Center contact the Veteran by telephone to schedule an examination around his schedule.  

The Veteran's representative has suggested that a remand is required to ensure compliance with the Board's previous remand order.  Since the Veteran has frustrated the RO/AMC's attempt to obtain compliance with the terms of the May 2011 remand, complete compliance has been rendered impossible.  Although the Secretary is required to comply with remand order, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board therefore finds that the RO has substantially complied with the remand instructions and another remand is not in order.  

 In is plain from the record that the Veteran was been advised of what was required of him to adjudicate his claim.  Nevertheless, he has failed to comply.  See Wood v. Derwinski, 1 Vet. App. 190, 192-3 (1991).  His failure to cooperate in attending the required VA examination has left the record devoid of sufficient medical evidence addressing his current symptomatology.  38 C.F.R. § 3.655.  

Given that the Veteran failed to report for the scheduled VA examination, and give that he has not provided good cause for his failure in this regard, his claim must be denied. Id. 


ORDER

Entitlement to a disability rating in excess of 20 percent for the Veteran's service connected left knee disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


